       Case: 1:18-cr-00589-CAB Doc #: 25 Filed: 10/21/19 1 of 3. PageID #: 120



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

UNITED STATES OF AMERICA,                              *      Docket No. 1:18CR00589

     Plaintiff,                                        *      JUDGE CHRISTOPHER BOYKO

       -vs-                                            *

DWON A. WILLIAMS,                                      *

     Defendant.                                  *
                             __________________________________

                          DEFENDANT’S OBJECTIONS TO THE
                     PRE-SENTENCE INVESTIGATION REPORT (PSR)
                       AND POSITIONS REGARDING SENTENCING


         Now comes the Defendant, Dwon A. Williams, by and through counsel, and respectfully

submits the following objections to his Presentence Investigation Report:

1.       At the outset, it should be noted that the Defendant continues to accept responsibility. In

         making these objections, the Defendant in no way minimizes his conduct, as he

         recognizes that he has an extensive criminal history, however, he is hopeful that this

         Honorable Court sentences him in accordance to his guideline range and fashion a

         sentence no greater than necessary to effectuate the goals of sentencing under 18 U.S.C.

         §3553(a)(2).

2.       The Defendant objects to paragraph 27 of the PSR and the total offense level attributed to

         the Defendant. A more accurate representation of the Defendant’s criminal history would

         result in a lesser offense level. The Defendant's criminal history has been primarily low

         level drug related offenses, including the instant offense, which involved two controlled

         buys both of which were the lowest felony level drug transactions under the Ohio
      Case: 1:18-cr-00589-CAB Doc #: 25 Filed: 10/21/19 2 of 3. PageID #: 121



       Revised Code. The Career Offender designation over represents the seriousness of the

       Defendant's criminal history.

3.     The Defendant objects to paragraph 36 of the PSR and the application of the career

       offender enhancement to the Defendant under U.S.S.G. §4B1.4. The Defendant

       maintains that he pled to the crime of Possession of Drugs, a third degree felony in

       violation of O.R.C. §2925.02(A). As such, the Defendant does not qualify as a career

       offender.

       WHEREFORE, in light of the foregoing, the Defendant respectfully requests that this

Honorable Court take into consideration the above objections prior to imposing the sentence on

the Defendant.



                                             Respectfully submitted,


                                             /s/ Fernando Mack
                                             FERNANDO MACK (#0062937)
                                             1220 West 6th Street
                                             203 The Bradley Building
                                             Cleveland, Ohio 44113
                                             (216) 556-9610
                                             (855) 320-8107 Fax
                                             losmacks@msn.com
                                             Attorney for Dwon A. Williams
      Case: 1:18-cr-00589-CAB Doc #: 25 Filed: 10/21/19 3 of 3. PageID #: 122



                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing Objections to the Presentence

Investigation Report (PSR) and Positions Regarding Sentencing was filed with the Court via its

Electronic Filing System on October 21, 2019; notice of the filing will be transmitted to all

parties by operation of the system




                                              /s/ Fernando Mack
                                              FERNANDO MACK (0062937)
